 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE RAUL FLORES,                               Case No. 1:18-cv-00690-DAD-JDP
12                        Petitioner,                ORDER REQUIRING RESPONSE TO
                                                     RESPONDENT’S MOTION TO DISMISS
13           v.

14   DEAN BORDERS,
                                                     ECF No. 10
15                        Respondent.

16

17          Petitioner Jose Raul Flores is proceeding without counsel on a petition for a writ of habeas
18   corpus under 28 U.S.C. § 2254. ECF No. 1. Respondent has moved to dismiss the case, arguing
19   that it was filed beyond the one-year statute of limitations in 28 U.S.C. § 2244(d). ECF No. 10.
20   Petitioner has not filed a response to respondent’s motion to dismiss.
21          The court will require petitioner to file a response.
22          Accordingly,
23          1. Petitioner must file a response to respondent’s motion to dismiss this case (ECF No.
24                11) within 21 days of the service of this order. Under Local Rule 230(l), failure of the
25                responding party to file a response may result in sanctions.
26          2. Respondent may file a reply in support of their request within 7 days of the service of
27                petitioner’s response.
28
                                                       1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:   October 11, 2018
 4                                   UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
